Title: Notes on Debates, 11 December 1782
From: Madison, James
To: 


Wednesday 11th. Decr.
The Secy. at war was authorised to permit the British prisoners to hire themselves out on condition of a bond from the Hirers for their return. The measure was not opposed, but was acquiesced in by some, only as conformable to antecedent principles established by Congress on this subject. Col Hamilton in particular gave this explanation.
Mr. Wilson made a motion refering the transmission of the Resolutions concerning Vermont, to the Secy. at War in such words as left him an option of being the Bearer, without the avowed Sanction of Congress. The votes of Virga. & N. York negatived it. The Presidt. informed Congress that he should send the Resolutions to the Commander in cheif to be forwarded.
